 



EXHIBIT 10.1

PURCHASE AGREEMENT

     THIS PURCHASE AGREEMENT (the “Agreement”) is entered into as of the 10th
day of September, 2004, by and among Spectre Gaming, Inc., a Minnesota
corporation (the “Company”), Pandora Select Partners L.P., a British Virgin
Islands limited partnership (“Pandora”), and Whitebox Intermarket Partners L.P.,
a British Virgin Islands limited Partnership (“Whitebox”) (Pandora and Whitebox
are individually referred to as the “Purchaser” and together as the
“Purchasers”).

R E C I T A L S:

     WHEREAS, in consideration of $750,000 and $750,000 (representing $1,500,000
in the aggregate), the Company proposes to issue to each Purchaser, and each
Purchaser desires to severally (and not jointly) purchase, a corresponding
secured promissory note in the form attached as Exhibit A (each, a “Note” and
together, the “Notes”) and a warrant in the form of Exhibit B (each, a “Warrant”
and together, the “Warrants”) to purchase (subject to certain adjustments)
shares of the Company’s common stock, $0.01 par value (the “Common Stock”).

     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

SECTION 1. AGREEMENT TO SELL AND PURCHASE

     1.1. Authorization of Transaction. On or prior to the closing of the
transactions contemplated in this Agreement (the “Closing”), the Company shall
have authorized the sale and issuance to each Purchaser of its respective Note,
the Warrant and the shares of Common Stock (the “Shares”) issuable upon exercise
of each such Warrant.

     1.2. Sale and Purchase. Subject to the terms and conditions hereof, at the
Closing, the Company hereby agrees to issue and sell to each Purchaser, and each
Purchaser severally agrees to purchase from the Company, such Purchaser’s
respective Note and the Warrant for an aggregate purchase price from all
Purchasers of $1,500,000 (the “Purchase Price”).

SECTION 2. CLOSING, DELIVERY AND PAYMENT

     2.1. Closing. The Closing shall take place at 10:00 a.m. on the date hereof
at the offices of the Purchaser’s legal counsel, Messerli & Kramer P.A., in
Minneapolis, Minnesota, or at such other time or place as the Company and the
Purchasers may mutually agree (the “Closing Date”). At the Closing, subject to
the terms and conditions hereof, the Company will issue, sell and deliver to
each Purchaser its respective Note and Warrant, against payment by each
Purchaser of its allocable portion of the Purchase Price by certified check or
wire transfer of immediately available funds. At that time, the Company shall
also execute and deliver to the Purchasers the Registration Rights Agreement in
the form attached as Exhibit C (the “Registration Rights Agreement”) and the
Security Agreement in the form attached as Exhibit D (the “Security Agreement”).

 



--------------------------------------------------------------------------------



 



SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

     The Company hereby makes the following representations and warranties to
each of the Purchasers as of the Closing Date and, as to the agreements
described in Section 3.16, covenants to so comply therewith from and after the
Closing Date so long as any portion of the Notes remain outstanding.

     3.1. Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Minnesota. The Company has no subsidiaries. The Company has all
requisite corporate power and authority to own and operate its properties and
assets, to execute and deliver this Agreement, the Notes, the Warrants, the
Registration Rights Agreement and the Security Agreement (together, the
“Transaction Documents”), to pledge certain of the Company’s assets as described
on the attached Exhibit E as security for the Notes (the “Collateral”), to issue
and sell the Shares upon exercise of the Warrants, to carry out the provisions
of the Transaction Documents, and to carry on its business as presently
conducted and as presently proposed to be conducted. The Company is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to be so qualified would not have a materially
adverse effect on the Company or its business, taken as a whole.

     3.2. Capitalization. The Company is authorized to issue 100,000,000 shares
of capital stock, of which 233,333 shares have been designated as Series A
Convertible Preferred Stock, par value $0.01 per share, and of which 206,667
shares are issued and outstanding, and 11,006,784 shares of Common Stock, par
value $0.01 per share, are issued and outstanding. Except as set forth on
Schedule 3.2 or in the Company’s quarterly, annual and periodic filings (the
“SEC Reports”) with the U.S. Securities and Exchange Commission (the
“Commission”), the Company has no outstanding options, warrants or other rights
to acquire any capital stock, or securities convertible or exchangeable for
capital stock or for securities themselves convertible or exchangeable for
capital stock (together, “Convertible Securities”). Except as set forth on
Schedule 3.2 or in the SEC Reports, the Company has no agreement or commitment
to sell or issue any shares of capital stock or Convertible Securities. All
issued and outstanding shares of the Company’s capital stock (i) have been duly
authorized and validly issued, (ii) are fully paid and nonassessable, (iii) are
free from any preemptive and cumulative voting rights and (iv) were issued
pursuant to an effective registration statement filed with the Commission and
applicable state securities authorities or pursuant to valid exemptions under
federal and state securities laws. Except as set forth on Schedule 3.2, there
are no outstanding rights of first refusal or proxy or shareholder agreements of
any kind relating to any of the Company’s securities to which the Company or any
of its executive officers and directors is a party or as to which the Company
otherwise has knowledge of. When issued in compliance with the provisions of the
Warrants (and upon payment as provided by the Warrant), the Shares will be
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances; provided, however, that the Shares may be subject to restrictions
on transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed.

-2-



--------------------------------------------------------------------------------



 



     3.3. Authorization; Binding Obligations. All corporate action on the part
of the Company, its officers, directors and shareholders necessary for the
authorization of the Transaction Documents, the performance of all obligations
of the Company hereunder and thereunder at the Closing, including the pledge of
the Collateral as security for the Notes, and the authorization, sale, issuance
and delivery of the Shares upon exercise of the Warrants has been taken. The
Transaction Documents, when executed and delivered, will be valid and binding
obligations of the Company enforceable in accordance with their terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights,
(ii) according to general principles of equity that restrict the availability of
equitable remedies and (iii) to the extent that the enforceability of the
indemnification provisions of the Registration Rights Agreement may be limited
by applicable laws. The sale of the Shares upon exercise of the Warrant is not
and will not be subject to any preemptive rights or rights of first refusal.

     3.4. Financial Statements. The Company’s audited balance sheets at, and the
audited statements of operations, cash flows and changes in shareholders’ equity
of the Company for the fiscal years ended, December 31, 2003 and 2002 and the
Company’s unaudited balance sheet at, and the unaudited statements of operations
and cash flows of the Company for the six months ended June 30, 2004 (all of the
foregoing together, the “Financial Statements,” with June 30, 2004 being the
“Latest Statement Date” and the financial statements at and for the six months
ended June 30, 2004 being the “Latest Financial Statements”), as contained in
the SEC Reports, fairly present in all material respects the financial position,
results of operations, cash flows and changes in shareholders’ equity of the
Company as of the respective dates and for the respective periods covered
thereby in accordance with generally accepted accounting principles consistently
applied.

     3.5. Liabilities. Except as reflected in the Latest Financial Statements,
the Company has no material liabilities and, to the best of its knowledge, the
Company knows of no material contingent liabilities not disclosed in the Latest
Financial Statements or SEC Reports, except current liabilities incurred in the
ordinary course of business subsequent to the Latest Statement Date that have
not been, either in any individual case or in the aggregate, materially adverse.

     3.6. Certain Agreements and Actions. Except as disclosed in the SEC
Reports, the Company has not (i) declared or paid any dividends, or authorized
or made any distribution upon or with respect to any class or series of its
capital stock, (ii) since the Latest Statement Date, incurred any indebtedness
for money borrowed or any other material liabilities out of the ordinary course
of business, (iii) made any loans or advances to any person, other than ordinary
advances for travel or entertainment expenses or (iv) sold, exchanged or
otherwise disposed of any of its assets or rights, other than in the ordinary
course of business.

     3.7. Obligations of or to Related Parties. Except as disclosed on
Schedule 3.7 or in the SEC Reports, there are no obligations of the Company to
officers, directors, shareholders, employees or consultants of the Company, or
to any members of their immediate families or other affiliates, other than (i)
for payment of salary for services rendered since the commencement of the
Company’s most recent payroll period, (ii) reimbursement for expenses

-3-



--------------------------------------------------------------------------------



 



reasonably incurred on behalf of the Company and (iii) for other standard
employee benefits made generally available to all employees (including stock
option agreements outstanding under any stock option plan approved by the Board
of Directors of the Company). Except as disclosed on Schedule 3.7 or in the SEC
Reports, none of the officers, directors, shareholders, employees or consultants
of the Company, or any members of their immediate families or other affiliates,
are indebted to the Company or have any direct or indirect ownership interest in
any firm, corporation or other entity with which the Company is affiliated or
with which the Company has a business relationship, or any firm, corporation or
other entity that competes with the Company. Except as disclosed in the SEC
Reports, no officer, director, shareholder, employee or consultant of the
Company, or, to the Company’s knowledge, any member of their immediate families
or other affiliates, is, directly or indirectly, interested in or a party to any
material contract with the Company. Except as disclosed on Schedule 3.7 or in
the SEC Reports, the Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.

     3.8. Changes. Since the Latest Statement Date, and except as disclosed in
the SEC Reports, there has not been, to the Company’s knowledge, any event or
condition of any character that, either individually or cumulatively, has
materially and adversely affected the business, assets, liabilities, financial
condition, operations or prospects of the Company.

     3.9. Title to Properties and Assets; Liens. Except as set forth on
Schedule 3.9 or in the SEC Reports, the Company has good and marketable title to
its properties and assets, including the properties and assets reflected in the
Latest Financial Statements, and good title to its leasehold estates, in each
case subject to no mortgage, pledge, lien, lease, encumbrance or charge, other
than (i) those resulting from taxes that have not yet become delinquent,
(ii) minor liens and encumbrances that do not materially detract from the value
of the property subject thereto or materially impair the operations of the
Company and (iii) those that have otherwise arisen in the ordinary course of
business. All facilities, machinery, equipment, fixtures and other properties
owned, leased or used by the Company are in good operating condition and repair
and are reasonably fit and usable for the purposes for which they are being
used, reasonable wear and tear excepted.

     3.10. Patents and Trademarks. Except as set forth on Schedule 3.10 or in
the SEC Reports, the Company owns or licenses all patents, trademarks, service
marks, trade names, copyrights, trade secrets, information and other proprietary
rights and processes necessary for its business as now conducted and as proposed
to be conducted, without any known infringement of the rights of others. The
Company is not aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with their duties to the Company or that would
conflict with the Company’s business as proposed to be conducted. None of the
execution or delivery of, or the performance of the transactions contemplated
by, the Transaction Documents, the pledge of the Collateral by the Company to
secure the Note, the carrying on of the Company’s business by the employees of
the Company nor the conduct of the Company’s business as currently conducted or
proposed will conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any employee is now obligated. The Company does not
believe it is or will be necessary to utilize any inventions, trade secrets or

-4-



--------------------------------------------------------------------------------



 



proprietary information of any of its employees made prior to their employment
by the Company, except for inventions, trade secrets or proprietary information
that have been assigned to the Company.

     3.11. Compliance with Other Instruments. Except as disclosed in the SEC
Reports, the Company is not in violation or default of any term of its Articles
of Incorporation or Bylaws, or of any provision of any mortgage, indenture,
contract, agreement, instrument or contract to which it is party or by which it
is bound or of any judgment, decree, order, writ or, to its knowledge, any
statute, rule or regulation applicable to the Company that would materially and
adversely affect the business, assets, liabilities, financial condition,
operations or prospects of the Company. The execution and delivery of, and the
performance of and compliance with the transactions contemplated by, the
Transaction Documents, and the issuance and sale of the Shares upon exercise of
the Warrants, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term, or result in the creation of any mortgage, pledge,
lien, encumbrance or charge upon any of the properties or assets of the Company
or the suspension, revocation, impairment, forfeiture or nonrenewal of any
permit, license, authorization or approval applicable to the Company, its
business or operations or any of its assets or properties.

     3.12. Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company that questions the validity
of this Agreement or the other agreements contemplated hereby or the right of
the Company to enter into any of such agreements, or to consummate the
transactions contemplated hereby or thereby. Except as disclosed in the SEC
Reports, there is no action, suit, proceeding or investigation or, to the
Company’s knowledge, currently threatened against the Company that might result,
either individually or in the aggregate, in any material adverse change in the
assets, condition, affairs or prospects of the Company, financial or otherwise,
or any change in the current equity ownership of the Company, nor is the Company
aware that there is any basis for the foregoing. The foregoing includes, without
limitation, actions pending or threatened (or any basis therefor known to the
Company) involving the prior employment of any of the employees of the Company,
their use in connection with the Company’s business of any information or
techniques allegedly proprietary to any of their former employers or their
obligations under any agreements with prior employers. Except as disclosed in
the SEC Reports, the Company is not a party or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality.

     3.13. Tax Returns and Payments. The Company has timely filed all tax
returns (federal, state and local) required to be filed by it. All taxes shown
to be due and payable on such returns, any assessments imposed, and, to the
Company’s knowledge, all other taxes due and payable by the Company on or before
the Closing have been paid or will be paid prior to the time they become
delinquent. The Company has not been advised (i) that any of its returns,
federal, state or other, have been or are being audited as of the date hereof or
(ii) of any deficiency in assessment or proposed judgment to its federal, state
or other taxes. The Company has no knowledge of any liability of any tax to be
imposed upon the properties or assets of the Company as of the date of this
Agreement that is not adequately provided for.

-5-



--------------------------------------------------------------------------------



 



     3.14. Employees. The Company has no collective bargaining agreements with
any of its employees. There is no labor union organizing activity pending or, to
the Company’s knowledge, threatened with respect to the Company. Except as set
forth on Schedule 3.14 or in the SEC Reports, no employee has any agreement or
contract, written or verbal, regarding his employment. Except as disclosed on
Schedule 3.14 or in the SEC Reports, the Company is not a party to or bound by
any currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement. To the Company’s knowledge, no employee
of the Company, nor any consultant with whom the Company has contracted, is in
violation of any material term of any employment contract, proprietary
information agreement or any other agreement relating to the right of any such
individual to be employed by, or to contract with, the Company because of the
nature of the business to be conducted by the Company; and, to the Company’s
knowledge, the continued employment by the Company of its present employees, and
the performance of the Company’s contracts with its independent contractors,
will not result in any such violation. The Company has not received any notice
alleging that any such violation has occurred. Except as disclosed on
Schedule 3.14 or in the SEC Reports, no employee of the Company has been granted
the right to continued employment by the Company or to any material compensation
following termination of employment with the Company. The Company is not aware
that any officer or key employee, or that any group of key employees, intends to
terminate their employment with the Company, nor does the Company have a present
intention to terminate the employment of any officer, key employee or group of
key employees.

     3.15. Registration Rights. Except as disclosed on Schedule 3.15 or required
pursuant to the Registration Rights Agreement, the Company is presently not
under any obligation, and has not granted any rights, to register (as defined in
the Registration Rights Agreement) any of the Company’s presently outstanding
securities or any of its securities that may hereafter be issued.

     3.16.Compliance with Laws; Permits; Covenants Regarding Gaming Machines.
Except as disclosed in the SEC Reports, the Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties that would materially
and adversely affect the business, assets, liabilities, financial condition,
operations or prospects of the Company. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained and no
registrations or declarations are required to be filed in connection with the
execution and delivery of, and the performance of the transactions contemplated
by, the Transaction Documents, the pledge of the Collateral to secure the Notes
or the issuance of the Shares upon exercise of the Warrants, except such as has
been duly and validly obtained or filed, or with respect to any filings that
must be made after the Closing, as will be filed in a timely manner. The Company
has all franchises, permits, licenses and any similar authority necessary for
the conduct of its business as now being conducted by it, the lack of which
could materially and adversely affect the business, properties, prospects or
financial condition of the Company and the Company believes it can (and
covenants to Purchasers that it will) obtain any similar authority for the
conduct of its business as planned to be conducted (including as to the shipment
of Gaming Machines, as defined below, in

-6-



--------------------------------------------------------------------------------



 



interstate commerce and as to entering into participation or revenue-sharing
arrangements with Tribes, as defined below).

     With respect to the Company’s sale or license to, or participation or other
revenue-sharing arrangements with, one or more unaffiliated Native American
tribal customers (the “Tribes”) of or regarding slot-machine games (the “Gaming
Machines”), and for so long as any portion of the Notes is outstanding, the
Company covenants and agrees as follows:

     (i) Each such Gaming Machine will be, and each such Gaming Machine’s
proposed operation and use by each of the Tribes will qualify it as, a Class III
game (within the meaning of the Indian Gaming Regulatory Act of 1998); and

     (ii) Prior to placing any Gaming Machine in service on a Tribe’s property,
the Company will:

          (A) use its best efforts to procure, contractually with such Tribe:

               (1) a written acknowledgement in form satisfactory to each
Purchaser of its security interest pursuant to the Security Agreement in
(i) each such Gaming Machine placed in service on the Tribal property and in
which the Company retains an ownership or other proprietary interest as seller
or lessor or under a participation, revenue-sharing or other similar arrangement
and (ii) any accounts receivable relating to any such Gaming Machine’s sale,
lease, participation or revenue-sharing or other similar arrangement and

               (2) a written confirmation of such Tribe’s limited waiver of its
sovereign immunity with respect to the enforcement of each Purchaser’s security
interest; or

          (B) deliver to Purchasers an opinion of the Company’s counsel (which
may be special counsel experienced in Tribal affairs), in form satisfactory to
Purchasers, that the Purchasers have, together, an enforceable second priority
security interest as described in subsection (ii)(A)(1) above and that the Tribe
has waived its sovereign immunity with respect to Purchaser’s enforcement of
Purchaser’s security interest as described above.

     Despite the above, the Company is not required to comply with subsection
(ii) above for an aggregate of six Gaming Machines placed in service at any
particular time across all Tribal properties so long as the Company has placed
such Gaming Machines in service solely for the purpose of limited testing.

     3.17. Environmental and Safety Laws. Except as disclosed in the SEC
Reports, the Company is not in violation of any applicable statute, law or
regulation relating to the environment or occupational health and safety, and to
the Company’s knowledge, no material expenditures are or will be required in
order to comply with any such existing statute, law or regulation. Without
limiting the foregoing, and except as disclosed in the SEC Reports:

     (a) with respect to any real property owned, leased or otherwise utilized
by the Company (“Real Property”), the Company is not or has not in the past been
in violation of any

-7-



--------------------------------------------------------------------------------



 



Hazardous Substance Law which violation could reasonably be expected to result
in a material liability to the Company or its properties and assets;

     (b) the Company nor, to the knowledge of the Company, any third party has
used, Released, generated, manufactured, produced or stored, in, on, under, or
about any Real Property, or transported thereto or therefrom, any Hazardous
Substances that could reasonably be expected to subject the Company to material
liability, under any Hazardous Substance Law;

     (c) to the knowledge of the Company, there are no underground tanks,
whether operative or temporarily or permanently closed, located on any Real
Property that could reasonably be expected to subject the Company to material
liability under any Hazardous Substance Law;

     (d) there are no Hazardous Substances used, stored or present at, or on, or
to the knowledge of the Company that could reasonably be expected to migrate
onto any Real Property, except in compliance with Hazardous Substance Laws; and

     (e) to the knowledge of the Company, there neither is nor has been any
condition, circumstance, action, activity or event that could reasonably be
expected to be a material violation by the Company of any Hazardous Substance
Law, or to result in liability to the Company under any Hazardous Substance Law.

     For purposes hereof, “Hazardous Substances” means (statutory acronyms and
abbreviations having the meaning given them in the definition below of
“Hazardous Substances Laws”) substances defined as “hazardous substances,”
“pollutants” or “contaminants” in Section 101 of the CERCLA; those substances
defined as “hazardous waste,” “hazardous materials” or “regulated substances” by
the RCRA; those substances designated as a “hazardous substance” pursuant to
Section 311 of the CWA; those substances defined as “hazardous materials” in
Section 103 of the HMTA; those substances regulated as a hazardous chemical
substance or mixture or as an imminently hazardous chemical substance or mixture
pursuant to Sections 6 or 7 of the TSCA; those substances defined as
“contaminants” by Section 1401 of the SDWA, if present in excess of permissible
levels; those substances regulated by the Oil Pollution Act; those substances
defined as a pesticide pursuant to Section 2(u) of the FIFRA; those substances
defined as a source, special nuclear or by-product material by Section 11 of the
AEA; those substances defined as “residual radioactive material” by Section 101
of the UMTRCA; those substances defined as “toxic materials” or “harmful
physical agents” pursuant to Section 6 of the OSHA; those substances defined as
hazardous wastes in 40 C.F.R. Part 261.3; those substances defined as hazardous
waste constituents in 40 C.F.R. Part 260.10, specifically including Appendix VII
and VIII of Subpart D of 40 C.F.R. Part 261; those substances designated as
hazardous substances in 40 C.F.R. Parts 116.4 and 302.4; those substances
defined as hazardous substances or hazardous materials in 49 C.F.R. Part 171.8;
those substances regulated as hazardous materials, hazardous substances, or
toxic substances in 40 C.F.R. Part 1910; any chemical, material, toxin,
pollutant, or waste regulated by or in any other Hazardous Substances Laws; and
in the regulations adopted and publications promulgated pursuant to said laws,
whether or not such regulations or publications are specifically referenced
herein.

-8-



--------------------------------------------------------------------------------



 



     “Hazardous Substances Law” means any of:

     (i) the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”);

     (ii) the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et
seq.) (“Clean Water Act” or “CWA”);

     (iii) the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et
seq.) (“RCRA”);

     (iv) the Atomic Energy Act of 1954 (42 U.S.C. Section 2011 et seq.)
(“AEA”);

     (v) the Clean Air Act (42 U.S.C. Section 7401 et seq.) (“CAA”);

     (vi) the Emergency Planning and Community Right to Know Act (42 U.S.C.
Section 11001 et seq.) (“EPCRA”);

     (vii) the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Section 136 et seq.) (“FIFRA”);

     (viii) the Oil Pollution Act of 1990 (33 U.S.C.A. Section 2701 et seq.);

     (ix) the Safe Drinking Water Act (42 U.S.C. Sections 300f et seq.)
(“SDWA”);

     (x) the Surface Mining Control and Reclamation Act of 1974 (30 U.S.C.
Sections 1201 et seq.) (“SMCRA”);

     (xi) the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.)
(“TSCA”);

     (xii) the Hazardous Materials Transportation Act (49 U.S.C. Section 5101 et
seq.) (“HMTA”);

     (xiii) the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C.
Section 7901 et seq.) (“UMTRCA”);

     (xiv) the Occupational Safety and Health Act (29 U.S.C. Section 651 et
seq.) (“OSHA”); and

     (xv) all other federal, state and local governmental rules which govern
Hazardous Substances, and the regulations adopted and publications promulgated
pursuant to all such foregoing laws.

     3.18. Offering Valid. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 4, the offer, sale and
issuance of the Notes and the Warrants

-9-



--------------------------------------------------------------------------------



 



(and the Shares issuable upon exercise of the Warrants) will be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and will have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of the State of Minnesota.

     3.19. Full Disclosure. None of this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Security Agreement or the SEC Reports contain
any untrue statement of a material fact nor, to the Company’s knowledge and
belief, omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading. There are no facts that
(individually or in the aggregate) materially adversely affect the business,
assets, liabilities, financial condition or operations of the Company that have
not been set forth in the Agreement, the Notes, the Warrants, the Registration
Rights Agreement, the Security Agreement, the SEC Reports or in other documents
delivered to the Purchaser or its attorneys or agents in connection herewith.

     3.20. Insurance. The Company has fire and casualty insurance policies with
coverage customary for companies similarly situated to the Company.

     3.21. Investment Company Act. The Company is not, and will not use the
proceeds from the Notes in a manner so as to become, an “investment company,” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

     3.22. Security Interest in Collateral. Except for the security interest
granted to Pandora pursuant to the Security Agreement dated as of May 20, 2004
by and between the Company and Pandora, the Company owns the Collateral free and
clear of all claims, liens or encumbrances of any kind. Upon consummation of the
transactions as contemplated hereby, the Purchasers will have a second priority
security interest in the Collateral.

     3.23. NASDAQ Compliance. The Company’s Common Stock is registered pursuant
to Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and is listed on the Over-the-Counter Bulletin Board
administered by The Nasdaq Stock Market, Inc. (the “OTCBB”). The Company has
taken no action designed to, or likely to have the effect of, and the
transactions contemplated by this Agreement will not have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
de-listing of the Common Stock from the OTCBB. The Company has not received any
notification that the Commission, the National Association of Securities
Dealers, Inc., the OTCBB or any other self-regulatory organizational body is
contemplating terminating such registration or listing. Without limiting the
foregoing, the Transaction Documents and the transactions contemplated by them
require no shareholder approval under the rules or interpretations of the OTCBB.

     3.24. Reporting Status. The Company has filed in a timely manner all
documents that the Company was required to file under the Exchange Act during
the 12 months preceding the date of this Agreement, except that (i) the
Company’s Annual Report on Form 10-KSB for the year ended December 31, 2002 was
filed on May 27, 2003 (88 days late) and (ii) the Company’s Quarterly Report on
Form 10-QSB for the quarter ended March 31, 2003 was filed on June 19,

-10-



--------------------------------------------------------------------------------



 



2003 (35 days late). The SEC Reports complied in all material respects with the
Commission’s requirements as of their respective filing dates, and the
information contained therein as of the date thereof did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of the date hereof,
the Company satisfies the eligibility requirements for the use of Form SB-2
under the Securities Act of 1933, as amended.

     3.25. No Manipulation of Stock. Neither the Company, nor any of its
directors, officers or controlling persons, has taken or will, in violation of
applicable law, take, any action designed to or that might reasonably be
expected to cause or result in, or which has constituted, stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the securities issued or issuable in connection with the transactions
contemplated hereunder.

     3.26. Foreign Corrupt Practices; Sarbanes-Oxley.

     (a) Neither the Company, nor to the knowledge of the Company, any agent or
other person acting on behalf of the Company, has (i) directly or indirectly,
used any corrupt funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

     (b) The Company is in compliance in all material respects with all
provisions of the Sarbanes-Oxley Act of 2002 that are applicable to it as of the
Closing Date.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     Each Purchaser hereby severally (but not jointly) represents and warrants
to the Company as of the Closing Date, and agrees, as follows:

     4.1. Investment Representations. The Purchaser understands that neither the
offer nor the sale of the Purchaser’s Note, the Warrant or the Shares has been
registered under the Securities Act. The Purchaser also understands that the
Purchaser’s Note and Warrant are being offered and sold pursuant to an exemption
from registration contained in the Securities Act based in part upon the
Purchaser’s representations contained in the Agreement. The Purchaser hereby
represents and warrants as follows:

     (a) Purchaser Bears Economic Risk. The Purchaser has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Purchaser must bear the economic risk of this investment
indefinitely unless the Purchaser’s respective Note or Warrant

-11-



--------------------------------------------------------------------------------



 



(or the Shares) are registered pursuant to the Securities Act, or an exemption
from registration is available. Except as contemplated by the Registration
Rights Agreement, the Purchaser has no present intention of selling or otherwise
transferring its respective Note, the Warrant or the Shares, or any interest
therein. The Purchaser also understands that there is no assurance that any
exemption from registration under the Securities Act will be available and that,
even if available, such exemption may not allow the Purchaser to transfer all or
any portion of its respective Note, the Warrant or the Shares under the
circumstances, in the amounts or at the times the Purchaser might propose.

     (b) Acquisition for Own Account. Except as contemplated by the Registration
Rights Agreement, the Purchaser is acquiring its respective Note, the Warrant
and the Shares for the Purchaser’s own account for investment only, and not with
a view towards their public distribution.

     (c) Purchaser Can Protect Its Interest. The Purchaser represents that by
reason of its, or of its management’s, business or financial experience, the
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement, the Note, the Warrant and the
Registration Rights Agreement. Further, the Purchaser is aware of no publication
of any advertisement in connection with the transactions contemplated in the
Agreement.

     (d) Accredited Investor. The Purchaser represents that it is an accredited
investor within the meaning of Regulation D of the Securities Act.

     (e) Residence. The Purchaser represents that it is organized under the laws
of the British Virgin Islands and that its principal office is located in the
State of Minnesota.

     (f) Rule 144. The Purchaser acknowledges and agrees that its respective
Note and Warrant, and, if issued, the Shares, must be held indefinitely unless
they are subsequently registered under the Securities Act or an exemption from
such registration is available. The Purchaser has been advised or is aware of
the provisions of Rule 144 promulgated under the Securities Act, which permits
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things: the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being through an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as such term is
defined under the Securities Exchange Act of 1934, as amended) and the number of
shares being sold during any three-month period not exceeding specified
limitations.

     4.2. Transfer Restrictions. The Purchaser acknowledges and agrees that its
respective Note and Warrant and, if issued, the Shares, are subject to
restrictions on transfer and will bear restrictive legends.

-12-



--------------------------------------------------------------------------------



 



SECTION 5. CONDITIONS FOR CLOSING

     5.1. Conditions for the Company to Satisfy. The several obligations of each
Purchaser to purchase its respective Note and Warrant as contemplated by this
Agreement is subject to satisfaction of the following contingencies at or prior
to Closing:

     (a) The Company shall have obtained all third party consents required in
connection herewith, including consents to pledge the Collateral to the
Purchaser as security for the Note (excluding acknowledgements from Tribes as
contemplated by Section 3.16 above in connection with future sales, leases,
participation rights, revenue-sharing or other similar arrangements between the
Company and such Tribes relating to Gaming Machines placed in service on Tribal
property).

     (b) The Company shall have executed and delivered to the Purchaser at
Closing the Transaction Documents.

     (c) The Company shall have paid Whitebox Advisors, LLC a $45,000 cash
origination fee related to the transactions contemplated hereby.

     (d) Maslon Edelman Borman & Brand, LLP, legal counsel to the Company, shall
have delivered an opinion to the Purchasers with respect to the following
matters:

          (i) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Minnesota. The Company has all
requisite corporate power and authority to own and operate its properties and
assets, to execute and deliver the Transaction Documents, to pledge the
Collateral as security for the Notes, to issue and sell the Shares, to carry out
the provisions of the Transaction Documents and to carry on its business as
presently conducted and as presently proposed to be conducted. The Company has
no subsidiaries. The Company is duly qualified and is authorized to do business
and is in good standing in each jurisdiction in which the nature of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to be
so qualified would not have a materially adverse effect on the Company or its
business, taken as a whole.

          (ii) The Company is authorized to issue 100,000,000 shares of capital
stock, of which 233,333 shares have been designated as Series A Convertible
Preferred Stock, par value $0.01 per share, and of which 206,667 shares are
issued and outstanding, and 11,006,784 shares of Common Stock, par value $0.01
per share, to the firm’s knowledge, are issued and outstanding. To the firm’s
knowledge, the Company has no outstanding Convertible Securities or any
agreement or commitment to sell or issue any shares of capital stock or
Convertible Securities, except as described herein. All issued and outstanding
shares of the Company’s capital stock (a) have been duly authorized and validly
issued, (b) are fully paid and nonassessable, (c) are free from any preemptive
and cumulative voting rights and (d) were issued pursuant to an effective
registration statement filed with the Commission and applicable state securities
authorities or pursuant to valid exemptions under federal and state securities
laws. To the firm’s knowledge, there are no outstanding rights of first refusal
or proxy or shareholder

-13-



--------------------------------------------------------------------------------



 



agreements of any kind relating to any of the Company’s securities to which the
Company or any of its executive officers and directors is a party. When issued
in compliance with the provisions of the Warrants (and upon payment as provided
by the Warrants), the Shares will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Shares may be subject to restrictions on transfer under state and/or
federal securities laws as set forth herein or as otherwise required by such
laws at the time a transfer is proposed.

          (iii) All corporate action on the part of the Company, its officers,
directors and shareholders necessary for the authorization of the Transaction
Documents, the performance of all obligations of the Company under the
Transaction Documents at the Closing, including the pledge of the Collateral as
security for the Notes, and the authorization, sale, issuance and delivery of
the Shares upon exercise of the Warrants has been taken. The Transaction
Documents, when executed and delivered, will be valid and binding obligations of
the Company enforceable in accordance with their terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, (b) according to
general principles of equity that restrict the availability of equitable
remedies; and (c) to the extent that the enforceability of the indemnification
provisions of the Registration Rights Agreement may be limited by applicable
laws. The sale of the Shares upon exercise of the Warrants is not and will not
be subject to any preemptive rights or rights of first refusal.

          (iv) The execution and delivery to the Purchasers of the Transaction
Documents does not violate or constitute a default under the Articles of
Incorporation or Bylaws, as amended, of the Company, or under any agreement
known to such firm to which the Company or the Subsidiaries is a party or by
which any of their respective properties or assets are bound.

          (v) To such firm’s knowledge, except as disclosed in the SEC Reports,
there is no action, suit, proceeding or investigation pending or currently
threatened against the Company, including any that questions the validity of the
Agreement or the other agreements contemplated thereby or the right of the
Company to enter into any of such agreements, or to consummate the transactions
contemplated thereby. To such firm’s knowledge, and except as disclosed in the
SEC Reports, the Company is not a party or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality.

          (vi) Upon tender of the funds by the Purchasers to the Company as
contemplated by the Agreement and filing of a UCC Financing Statement covering
the Collateral, a security interest in the Collateral will attach in favor of
the Purchasers.

SECTION 6. MISCELLANEOUS

     6.1. Governing Law. This Agreement shall be governed by the laws of the
State of Minnesota as such laws are applied to agreements between Minnesota
residents entered into and performed entirely in Minnesota.

-14-



--------------------------------------------------------------------------------



 



     6.2. Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by the parties and the closing
of the transactions contemplated hereby. All statements as to factual matters
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant hereto in connection with the transactions contemplated
hereby shall be deemed to be representations and warranties by the Company
hereunder solely as of the date of such certificate or instrument.

     6.3. Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each person who shall be
a holder of the Notes, the Warrants or the Shares from time to time.

     6.4. Entire Agreement. The Transaction Documents and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
shall be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein and
therein.

     6.5. Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

     6.6. Amendment and Waiver. This Agreement may be amended or modified, and
any provision hereunder may be waived, only upon the written consent of the
Company and the Purchasers.

     6.7. Notices. All notices, requests, consents, and other communications
hereunder shall be in writing and shall be deemed effectively given and received
when delivered in person or by national overnight courier service or by
certified or registered mail, return receipt requested, or by telecopier,
addressed as follows:



(a)   if to the Company, at       Spectre Gaming, Inc.
800 Nicollet Mall, Suite 2690
Minneapolis, Minnesota 55402
Attention: Brian D. Niebur, Chief Financial Officer
Facsimile: (612) 338-7332

-15-



--------------------------------------------------------------------------------



 



    with a copy to:       Maslon Edelman Borman & Brand, LLP
90 South Seventh Street, Suite 3300
Minneapolis, Minnesota 55402
Attention: William M. Mower, Esq.
Facsimile: (612) 642-8358
  (b)   if to the Purchasers, in care of:       Whitebox Advisors, LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention: Jonathan Wood, Chief Financial Officer
Facsimile: (612) 253-6151       with a copy to:       Messerli & Kramer P.A.
150 South Fifth Street, Suite 1800
Minneapolis, Minnesota 55402
Attention: Jeffrey C. Robbins, Esq.
Facsimile: (612) 672-3777.

     6.8. Indemnification by the Company. The Company agrees to indemnify and
hold the Purchasers harmless against any loss, liability, damage or expense
(including reasonable legal fees and costs) that the Purchasers may suffer,
sustain or become subject to as a result of or in connection with the breach by
the Company of any representation, warranty, covenant or agreement of the
Company contained in this Agreement, the Notes, the Warrants, the Registration
Rights Agreement or the Security Agreement.

     6.9. Expenses. At Closing, the Company shall pay the Purchaser’s counsel,
Messerli & Kramer P.A., $5,000 for its legal fees and expenses in representing
the Purchasers in connection with the transactions contemplated hereby. In
addition, the Company agrees to pay or reimburse the Purchasers for their
reasonable legal fees and expenses that the Purchasers may incur after the date
hereof in connection with the review and approval of any opinion provided
pursuant to Section 3.16 above and the granting of any waiver with respect to,
the modification of any of the terms or provisions of, or the enforcement of any
of the Transaction Documents.

     6.10. Titles and Subtitles. The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.

     6.11. Counterparts. This Agreement may be delivered via facsimile or other
means of electronic communication, and may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto affixed their
signatures.

              Spectre Gaming, Inc.   Pandora Select Partners L.P.
 
           
By
  /s/ Brian Niebur   By   [executed]

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Brian D. Niebur        

     Chief Financial Officer   Its  


--------------------------------------------------------------------------------

 
                    Whitebox Intermarket Partners L.P.
 
           

      By   [executed]

         

--------------------------------------------------------------------------------

 

      Its  


--------------------------------------------------------------------------------

-17-



--------------------------------------------------------------------------------



 



Description of Collateral

     All assets (except as excluded in the last paragraph below) of Spectre
Gaming, Inc., a Minnesota corporation (the “Company”), including without
limitation, the following:

     Inventory: All inventory of the Company as that term is defined in the
Uniform Commercial Code, whether now owned or hereafter acquired or in which the
Company obtains rights, whether consisting of whole goods, spare parts or
components, supplies or materials whether acquired, held or furnished for sale,
for lease, for participation, revenue-sharing or other similar arrangements, or
under contracts or for manufacture or processing, and wherever located, to
include, without limitation, all slot-machine games now owned or hereafter
acquired by the Company;

     Equipment: All equipment of the Company, whether now owned or hereafter
acquired, including all present and future machinery, vehicles, furniture,
fixtures, office and recordkeeping equipment, parts, tools, supplies and all
other goods (except inventory) used or bought for use by the Company for any
business or enterprise and including specifically (without limitation) all
accessions thereto, all substitutions and replacements thereof, and all like or
similar property now owned or hereafter acquired by the Company, and all of
which is owned by the Company, and all deposits made on any such equipment;

     Deposit Accounts and Other Cash: All deposits and deposit accounts with any
bank, savings and loan association, credit union or like organization, and all
funds and amounts therein, and whether or not held in trust, or in custody or
safekeeping, or otherwise restricted or designated for a particular purpose, and
all other cash or marketable securities on hand, whether held in-vault or
otherwise;

     Receivables: Each and every right of the Company to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, or of a loan, out of the overpayment
of taxes or other liabilities, or any other transaction or event, whether such
right to payment is created, generated or earned by the Company or by some other
person who subsequently transfers his, her or its interest to the Company,
whether such right to payment is or is not already earned by performance, and
howsoever such right to payment may be evidenced, together with all other rights
and interests (including all liens and other security interests) which the
Company may at any time have by law or agreement against any account debtor or
other person obligated to make such payment or against any property of such
account debtor or other persons including, but not limited to, all present and
future accounts, contract rights, chattel paper, bonds, notes and other debt
instruments, and rights to payment in the nature of general intangibles; and to
include, without limitation, each and every right of the Company to the payment
of money, whether such right to payment now exists or hereafter arises, out of a
sale, lease or other disposition of Inventory or Equipment, including rights to
payment on account of participation, revenue-sharing or other similar
arrangements relating to Inventory or Equipment placed in service with third
parties;

     General Intangibles: All general intangibles of the Company whether now
owned or

-18-



--------------------------------------------------------------------------------



 



hereafter acquired, including (without limitation) all present and future
patents, patent applications, copyrights, trademarks, trade names, trade
secrets, customer or supplier lists and contracts, manuals, operating
instructions, permits, franchises, the right to use the Company’s name, the
Company’s internet domain names and address and the goodwill of the Company’s
business.

     Securities: All securities and other equity interests now owned or
hereafter acquired by the Company, including shares of capital stock of any
wholly owned or partially owned subsidiary of the Company.

     The Collateral shall include (i) all substitutes and replacements for and
proceeds of any and all of the foregoing property, and in the case of all
tangible Collateral, all accessions, accessories, attachments, parts, equipment
and repairs now or hereafter attached or affixed to or use in connection with
any such goods and (ii) all warehouse receipts, bills of lading and other
documents of title now or hereafter covering such goods.

     Despite the foregoing, the Collateral shall not include slot-machine games
(or any substitutes and replacements of them or any accessions, accessories,
attachments, parts, equipment and repairs attached or affixed to or used in
connection therewith) acquired by the Company after the date hereof over which
the Company grants a purchase money security interest to an unaffiliated third
party lender of the Company in connection with the original acquisition thereof;
but the Collateral will include the Receivables related to such slot-machine
games and the proceeds therefrom.

-19-